REASONS FOR ALLOWANCE
Claims 1-3 and 7-21 are allowed as amended. The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 7, 10, and 15:

Claim 1 discloses:
 An apparatus to register a personal point of sale (POS) device, the apparatus comprising: a memory comprising a database; and a processing device comprising a processor and a network communications device, the processing device comprising logic to: receive a communication from a platform comprising platform information, perform a security protocol to establish a secure communication channel with the platform, determine an existence of a certification for the platform as the personal POS device in the database based upon the platform information, wherein the platform information comprises certification data signed by an original equipment manufacturer (OEM), and register the platform in response to locating the certification of the platform based in part on a cryptogram and the certification data.

The closest prior art made of record considered pertinent to applicant's disclosure. 
United States Patent Application No. 2012/0130838 A1 to Koh et al. (“Koh”) teaches and discloses:


United States Patent Application No. 2009/0307140 A1 to Mardikar (“Mardikar”) teaches and discloses:
A method for enabling secure registration of a mobile device OTA and for conducting a financial transaction at a point-of-sale (POS) has been described herein. In one embodiment, a method of mobile device registration over-the-air (OTA) comprises enabling a pre-loaded payment application having payment account information; enabling a certificate request; receiving payment credentials; associating the payment credentials with the payment account information; transmitting the payment account information and the certificate request OTA; and receiving a certificate of registration of the mobile device OTA.

United States Patent Application No. 2013/0152185 A1 to Singh et al. (“Singh”) teaches and discloses: 
A mobile communications device may include a memory, a transceiver, and a controller coupled with the memory and the transceiver. The controller may be capable 

United States Patent Application No. 2013/0185552 A1 to Steer (“Steer”) teaches and discloses: 
A method for authenticating a device is provided. The method comprises receiving, by a network component, from the device, an access request and an encryption key; sending, by the network component, to the device, a request for at least one of current information associated with the device and an identification number associated with the device; receiving, by the network component, a response from the device; comparing, by the network component, the response with a known version of the at least one of current information associated with the device and identification number associated with the device; and determining, by the network component, that the device has passed an authenticity test when at least one of: current information included in the response matches the known version of the current information, and the identification number included in the response matches the known version of the identification number.

An apparatus to register a personal point of sale (POS) device, the apparatus comprising: a memory comprising a database; and a processing device comprising a processor and a network communications device, the processing device comprising logic to: receive a communication from a platform comprising platform information, perform a security protocol to establish a secure communication channel with the platform, determine an existence of a certification for the platform as the personal POS device in the database based upon the platform information, wherein the platform information comprises certification data signed by an original equipment manufacturer (OEM), and register the platform in response to locating the certification of the platform based in part on a cryptogram and the certification data.
The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-3, 8-9, 11-14, 16-19 and 20-21, each depend from one of allowable claims 1, 7, 10, and 15, and therefore claims 2-3, 8-9, 11-14, 16-19 and 20-21 are allowable for reasons consistent with those identified with respect to claims 1, 7, 10, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. Hunter Wilder/Primary Examiner, Art Unit 3627  
                                                                                                                                                                                                      /JOSEPH M MUTSCHLER/Examiner, Art Unit 3627